                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                            DATE FILED: 7/6/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   20-CR-536 (VEC)
                 -against-                                      :
                                                                :       ORDER
 ANTHONY LALLAVE,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 6, 2021, the parties appeared before the Court for a change-of-plea

hearing;

        WHEREAS at the July 6, 2021 hearing, Defendant pled guilty to a lesser included

offense of the crime charged in Count One of the Indictment; and

        WHEREAS the Court accepted Defendant’s guilty plea;

        IT IS HEREBY ORDERED that sentencing is scheduled for October 14, 2021, at 11:00

a.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, NY

10007. Sentencing submissions from both sides are due not later than September 30, 2021.

        IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0536#.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.
       IT IS FURTHER ORDERED that Defendant’s bail is continued pending sentencing,

subject to the same conditions as previously existed.



SO ORDERED.
                                                        _________________________________
                                                             _____________________________
Date: July 6, 2021                                             VALERIE CAPRONI
                                                                          CAPRON   NI
      New York, NY                                            United States District Judge




                                              2 of 2
